COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Robert J. Salazar and Elia Salazar v. HP Texas I LLC dba HP
                            Texas LLC, HPA Texas Sub 2016-1 LLC, SER Texas LLC,
                            and Pathlight Property Management Co.

Appellate case number:      01-19-00926-CV

Trial court case number:    2019-17589

Trial court:                127th District Court of Harris County

       Appellants, Robert J. Salazar and Elia Salazar, have filed a motion for
reconsideration of this Court’s January 9, 2020 order denying appellants’ emergency
motion for temporary injunction. We deny appellants’ motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: January 30, 2020